DETAILED ACTION
Applicant’s reply, filed 6 April 2022 in response to the non-final Office action mailed 15 December 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 and 4-14 are pending, wherein: claims 1 and 10-14 have been amended, claim 2 is as originally filed, claims 4-9 are as previously presented, and claim 3 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2022 was filed after the mailing date of the non-final Office action on 15 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections-Warning
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (WO 94/29378 A1).
	Mills teaches polyester/zeolite admixtures comprising (1) a polyester comprising (a) a dicarboxylic acid and (b) a diol component, and (2) 100 to 1,000 ppm of small-pore or medium-pore zeolite (abstract; pg 3 ln 18-31). Mills teaches the (1)(b) diol is at least 50 mol% ethylene glycol and the remainder may be diol comonomer including butane-1,4-diol (pg 4 ln 25-35). Mills teaches zeolites, i.e. crystalline aluminosilicates, are selected from those having small pore sizes of about 4.1A and those having medium pore sizes of about 5.5A, wherein small-pore zeolites are preferred and preferably include 4A-zeolites (pg 5 ln 31 to pg 6 ln 22; examples, Zeolite 4A; Table 1 pg 9 and Table 2 pg 10; claims 6-8 and 10-12 pg 13-14). 
	Mills teaches methods of forming the admixtures comprising preparing a polyester by conventional polycondensation procedures in the presence of a catalyst (pg 5 ln 18-30) and wherein the zeolite is incorporated during polymerization (pg 6 ln 30-34). Mills teaches examples of reacting the dicarboxylic acid (145.5g dimethyl terephthalate) with the diol (93.0g ethylene glycol) in the presence of a catalyst mixture of 20ppm titanium tetraisopropoxide, 55ppm manganese acetate, 225ppm antimony oxide and 75ppm cobalt acetate, with the addition of the 100, 500 or 1000 ppm zeolite, followed by heating under nitrogen at 200°C for 60 minutes (instant esterification step (claims 2 and 11)), followed by 220°C for 60 minutes and addition of ZONYL A (instant prepolycondensation step (claims 2 and 12)), followed by increase in reaction temperature to 285°C and reduced pressure to 0.3 torr until the desired viscosity is reached (Examples 1-14)(instant polycondensation step (claims 2 and 13)). 


	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (WO 94/29378 A1) as evidenced by Corey et al. (US 4,304,675).
	Mills teaches the method as set forth in claim 1 above and teaches preferred use of 4A type zeolite (see above). Corey evidences that A-type zeolites are known to have the idealized chemical formula Na12[(AlO2)12(SiO2)12]xH2O, put another way a 1:1:2 ratio of Na2O : Al2O3 : SiO2 (col 5 ln 1-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (WO 94/29378 A1) as set forth in claim 1 above and further in view of Cassell et al. (US 5,187,216).
Mills teaches the method as set forth in claim 1 above and teaches preferred use of 4A type zeolite (see above). Mills does not specifically teach the particle size of the zeolite used. However, Cassell teaches similar polyester/zeolite admixtures (abstract) and teaches that the preferred 4A zeolites (col 3 ln 18-40) are preferably fine powders having an average particle size of about 0.1 to 5 microns in order to facilitate dispersion of the zeolite in the glycols used in manufacture of the polyester (col 3 ln 55-68). Cassell and Mills are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyester/zeolite compositions comprising similar amounts of 4A zeolites. At the time of filing, a person having ordinary skill in the art would have found it obvious to use 4A zeolites having the particle size of Cassell in the method of Mills and would have been motivated to do so in order to facilitate dispersion of the zeolite into the polymerization components and thus simplify manufacture. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (WO 94/29378 A1) as set forth in claim 1 above and further in view of Schraut et al. (WO 2016/046118 A1; using US PGPub 2017/0297997 for English language citations).
	Mills teaches the method as set forth in claim 1 above and further teaches the esterification step catalyst includes titanium tetraisopropoxide (see above). Mills does not specifically teach tetrabutyl orthotitanate. However, Schraut teaches esterification of terephthalic acids with polyols, including butane-1,4-diol (abstract; [0059];[0062]) using an esterification catalyst. Schraut teaches that tetra(butyl)orthotitanate and tetra(isopropyl)orthotitanate (synonym of titanium tetraisopropoxide) are preferred esterification catalysts that are equivalent and interchangeable ([0066]). Schraut and Mills are analogous art and are combinable because they are concerned with the same technical feature, namely esterification catalysts for forming esters of terephthalates and diols. In view of Schraut's recognition that tetra(isopropyl)orthotitanate and tetra(butyl)orthotitanate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the tetra(isopropyl)orthotitate of Mills with the tetra(butyl)orthotitanate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06).

Response to Arguments/Amendments
The objections to claims 10-13 are withdrawn as a result of Applicant’s filed claim amendments.
The 35 U.S.C. 112(b) rejection of claim 14 is withdrawn as a result of Applicant’s filed claim amendments.

	The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5, 7 and 9-14 as anticipated by Milles et al. (WO 94/29378 A1) and of claim 4  as anticipated by Milles evidenced by Corey (US 4,304,675) are maintained. Applicant’s arguments (Remarks, pages 5-8) have been fully considered but were not found persuasive. 
	Applicant admits (Remarks page 6) that Mills teaches 4A zeolites may be selected as the required zeolite component of Mills but asserts that as Mills teaches “at least 20” different examples of zeolites Mills cannot anticipate. This is not found persuasive. Mills teaches 4A zeolites as highly preferred (see pg 5-6; see examples 2, 10, 11, 12 and 14 of Table I; see examples 17, 18, 19, 20, 21, 22, 23 and 24 of Table II; see examples 26 pg 11; see claims 6, 7 and 8, wherein 4A zeolite is the claimed zeolite; see claims 10, 11 and 12, wherein 4A zeolite is the claimed zeolite). Mills clearly highly prefers, exemplifies, claims and anticipates the use of 4A zeolites (per MPEP 2131.01(II) a limited and well delineated list of zeolites wherein 4A is highly preferred).
Applicant admits (Remarks pages 6-7) that Mills teaches butanediol may be a selected diol used in combination with ethylene glycol but asserts that as butanediol is one of 18 possible diols Mills cannot anticipate. It is noted that Mills teaches the suitable diols as a finite, limited and well-delineated list of compounds (MPEP 2131.01 (II)). The anticipation of the instant claims by Mills requires one of ordinary skill in the art to select merely one component from a finite list i.e. butanediol (see above as 4A zeolites are highly preferred), a selection that is readily envisaged by one of ordinary skill in the art.
Applicant argues that Mills does not exemplify or specifically embody an “individualized combination” of 1,4-butanediol and 4A zeolites. This argument is not persuasive. Mills teaches the embodiment of (1) a polyester comprising (a) a dicarboxylic acid and (b) a diol component, and (2) a small or medium pore zeolite, wherein 4A-zeolites are preferred and exemplified and thus anticipates. Mills teaches the (1)(b) diol component comprises 50mol% or more of ethylene glycol used in combination with a further diol comonomer, wherein 1,4-butanediol is taught as suitable and readily envisioned for use from a short, finite list and thus anticipates. 
Applicant admits that Mills teaches a combination of ethylene glycol and 1,4-butanediol but asserts that (1) Mills does not teach the use of 1,4-butanediol in isolation or (2) as a “major part” of the diol component”, and concludes that Mills there for does not “at once envisage” the claimed combination. This argument is neither persuasive nor reflective of the claims as currently recited. It is noted that the instant claims in no way recite or require either (1) 1,4-butanediol “in isolation” or (2) 1,4-butanediol as a “major part”. The instant claims (see independent claims 1 and 14; both open comprising claims) require only that 1,4-butanediol be “present” and do not in any way exclude the presence of other diols or recite proportions of diols in admixture. 
Applicant argues (Remarks, page 7-8) that the instant invention seeks to achieve a different effect than Mills. This argument is not persuasive with respect to an anticipation rejection and Mills is not required to be concerned with that which concerned the instant inventors in order to anticipate the claimed method. Mills teaches and anticipates the claimed method and therefore any effects resultant from the instant method will necessarily also result from the method of Mills. 

The 35 U.S.C. 103 rejections of claim 6 as unpatentable over Mills et al. (WO 94/29378 A1) in view of Cassell et al. (US 5,187,216) and of claim 8 as unpatentable over Mills in view of Schraut et al. (WO 2016/046118 A1) are maintained. Applicant’s arguments (Remarks, pages 8-9) have been fully considered but were not found persuasive. 	
Applicant repeats the argument that Mills does not teach 1,4-butanediol (1) “in isolation” or (2) “as the major part” and asserts that neither Cassell nor Schraut ‘supply’ the missing limitations. Applicant’s non-persuasive argument has been responded to by the Examiner above. It is again noted that Mills highly prefers 4A zeolites, and further that the instant claims require only the presence of 1,4-butanediol and do not recite either (1) “in isolation” or (2) “as the major part” of diol. Neither Cassell nor Schraut was relied upon to teach 1,4-butanediol (see respective rejections above) and as such Applicant’s argument is not germane. Cassell was relied upon to render obvious particle size of the 4A zeolites of Mills, which Applicant does not specifically contest. Schraut was relied upon to render obvious tetrabutyl orthotitanate catalyst as the catalyst of Mills, which Applicant does not specifically contest. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/           Primary Examiner, Art Unit 1767